
	
		I
		111th CONGRESS
		2d Session
		H. R. 5679
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Schock (for
			 himself, Mr. Mica, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent funding from the American Recovery and
		  Reinvestment Act of 2009 from being used for physical signage indicating that a
		  project is funded by such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End the Stimulus Advertisement
			 Act.
		2.Prohibition on
			 use of fundsNone of the funds
			 appropriated or otherwise made available under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115 et seq.) may be used
			 for physical signage indicating that a project is funded by such Act.
		3.Reduction of
			 obligational authority
			(a)In
			 generalUnder appropriations
			 Acts providing funds for each of fiscal years 2011 and 2012, the total amount
			 available for obligation for administrative expenses of an affected agency
			 shall be the amount that would otherwise be available, reduced by 50 percent of
			 the amount reported to have been expended under subsection (b).
			(b)Determination of
			 amountNot later than 90 days
			 after the date of enactment of this Act, the head of each affected agency shall
			 submit to the Office of Management and Budget a report containing a
			 determination of the amount of funds expended before the date of enactment of
			 this Act, if any, by the agency, or any grantee or other recipient of
			 assistance from the agency, for physical signage indicating that a project was
			 funded by the American Recovery and Reinvestment Act of 2009 (Public Law 111–5;
			 123 Stat. 115 et seq.).
			(c)AllocationThe Director of the Office of Management
			 and Budget shall determine the allocation of the reduction required under
			 subsection (a) among the accounts, and programs, projects, and activities
			 within the accounts, of each affected agency.
			(d)ReportIn
			 each of fiscal years 2011 and 2012, the Director of the Office of Management
			 and Budget shall submit to Congress a report containing information regarding
			 the allocations of reductions determined under subsection (c).
			(e)Use of
			 fundsThe head of each affected agency shall deposit each amount
			 of reduction determined under subsection (c) in the general fund of the
			 Treasury for purposes of deficit reduction.
			(f)Affected agency
			 definedFor the purposes of
			 this section, an affected agency is an executive agency, as defined in section
			 105 of title 5, United States Code, that received funding under the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115 et
			 seq.).
			
